DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Surnilla et al. (US PG Pub 2013/0110376).
In re Claim 1, Surnilla et al. discloses a system comprising: an access control platform server (controller 12) computer configured to receive a secured space status parameter of a secured space (see paragraphs [0018], [0041] and [0048]); a telematics service provider server computer (on-board navigation system 17) operatively connected to the access control platform server computer, the telematics service provider server computer configured to receive a vehicle status parameter of a vehicle (paragraph [0020], determines vehicle location); wherein the access control platform server computer and the telematics service provider server computer are configured to: communicate the secured space status parameter, the vehicle status parameter, or both the secured space status parameter and the vehicle status parameter between the access control platform server computer and the telematics service provider server computer; determine, based on the vehicle status parameter and the secured space parameter, whether to change a state of the vehicle; and communicate a command to the vehicle that causes the vehicle to change a state of the vehicle (see fig. 4 and paragraphs [0018], [0041]-[0051]).
In re Claim 2, Surnilla et al. discloses a system of claim 1, wherein to communicate the secured space status parameter, the vehicle status parameter, or both the secured space status parameter and the vehicle status parameter between the access control platform server computer and the telematics service provider server computer comprises the access control platform server computer communicating the secured space status parameter to the telematics service provider server computer; wherein to determine whether to change the state of the vehicle comprises the telematics service provider server computer determining whether to change the state of the vehicle; and wherein to communicate the command to the vehicle comprises the telematics service provider server computer communicating the command to the vehicle (see fig. 4 and paragraphs [0018], [0041]-[0051]).
In re Claim 3, Surnilla et al. discloses a system of claim 1, wherein to communicate the secured space status parameter, the vehicle status parameter, or both the secured space status parameter and the vehicle status parameter between the access control platform server computer and the telematics service provider server computer comprises the telematics service provider server computer communicating the vehicle status parameter to the access control platform server computer; wherein to determine whether to change the state of the vehicle comprises the access control platform server computer determining whether to change the state of the vehicle; and wherein to communicate the command to the vehicle comprises the access control platform server computer communicating the command to the vehicle (see fig. 4 and paragraphs [0018], [0041]-[0051]).
In re Claim 4, Surnilla et al. discloses a system of claim 1, wherein the secured space status parameter comprises a plurality of secured space status parameters, and wherein the vehicle status parameter comprises a plurality of vehicle status parameters (see fig. 4 and paragraphs [0018], [0041]-[0051]).
In re Claim 5, Surnilla et al. discloses a system of claim 1, wherein the vehicle status parameter comprises a vehicle ignition state; and wherein to determine whether to change the state of the vehicle comprises determining whether to change the vehicle ignition state (see fig. 4 and paragraphs [0018], [0041]-[0051]).
In re Claim 6, Surnilla et al. discloses a system of claim 1, wherein the vehicle status parameter includes a location of the vehicle (paragraph [0020]).
In re Claim 7, Surnilla et al. discloses a system of claim 6, wherein the secured space parameter includes a state of a garage door (see fig. 4 and paragraphs [0018], [0041]-[0051]).
In re Claim 8, Surnilla et al. discloses a system of claim 1, wherein to determine whether to change the state of the vehicle comprises determining whether to start the vehicle or shut off the vehicle (see fig. 4 and paragraphs [0018], [0041]-[0051]).
In re Claim 9, Surnilla et al. discloses a system of claim 1, wherein to determine whether to change the state of the vehicle is based at least in part on a confidence algorithm (see fig. 4 and paragraphs [0018], [0041]-[0051]).
In re Claim 10, Surnilla et al. discloses a system of claim 1, wherein to determine whether to change the state of the vehicle is based on a confidence algorithm indicating that the vehicle should start (see fig. 4 and paragraphs [0018], [0041]-[0051]).
In re Claim 11, Surnilla et al. discloses a system of claim 10, wherein the confidence algorithm outputs a probability value; and wherein to determine whether to change the state of the vehicle is based at least in part on the probability value (see fig. 4 and paragraphs [0018], [0041]-[0051]).
In re Claim 12, Surnilla et al. discloses a system of claim 11, wherein to determine whether to change the state of the vehicle includes determining to change the state of the vehicle when the probability value is within a predetermined probability range (see fig. 4 and paragraphs [0018], [0041]-[0051]).
In re Claim 13, Surnilla et al. discloses a system of claim 11, wherein to determine whether to change the state of the vehicle includes determining to change the state of the vehicle upon the probability value being equal to or greater than a threshold probability value (see fig. 4 and paragraphs [0018], [0041]-[0051]).
In re Claim 14, Surnilla et al. discloses a method of controlling a state of a vehicle, the method comprising: at a first server computer: receiving, via a network, one of a secured space status parameter and a vehicle status parameter of a vehicle, the secured space status parameter comprising a garage door state; receiving, from a second server computer, the other of the secured space status parameter and the vehicle status parameter; determining whether to change a state of the vehicle based on the secured space status parameter and the vehicle status parameter; and communicating a command to the vehicle to cause the vehicle to change a state of the vehicle (see fig. 4 and paragraphs [0018], [0041]-[0051]).
In re Claim 15, Surnilla et al. discloses a method of claim 14, wherein the first server computer and the second server computer are external to the vehicle (see fig. 4 and paragraphs [0018], [0041]-[0051]).
In re Claim 16, Surnilla et al. discloses a method of claim 14, wherein the vehicle status parameter comprises a plurality of vehicle status parameters, and wherein the secured space status parameter comprises a plurality of secured space status parameters (see fig. 4 and paragraphs [0018], [0041]-[0051]).
In re Claim 17, Surnilla et al. discloses a method of claim 14, wherein the vehicle status parameter comprises a vehicle ignition state; and wherein determining whether to change the state of the vehicle comprises determining whether to change the vehicle ignition state (see fig. 4 and paragraphs [0018], [0041]-[0051]).
In re Claim 18, Surnilla et al. discloses a method of claim 14, wherein the vehicle status parameter includes a location of the vehicle (see fig. 4 and paragraphs [0018], [0041]-[0051]).
In re Claim 19, Surnilla et al. discloses a method of claim 14, wherein the secured space status parameter comprises a status of a photo eye device (see fig. 4 and paragraphs [0018], [0041]-[0051]).
In re Claim 20, Surnilla et al. discloses a method of claim 14, wherein receiving the one of the secured space status parameter and the vehicle status parameter comprises receiving one or more vehicle status parameter from the vehicle (see fig. 4 and paragraphs [0018], [0041]-[0051]).
In re Claim 21, Surnilla et al. discloses a method of claim 14, wherein the second server computer comprises an access control platform server computer; and wherein receiving the other of the secured space status parameter and the vehicle status parameter comprises receiving the secured space status parameter from the access control platform server computer (see fig. 4 and paragraphs [0018], [0041]-[0051]).
In re Claim 22, Surnilla et al. discloses a vehicle comprising: a communication interface operable to communicate with a telematics service provider server computer via a network; an electronic control unit configured to detect a vehicle status parameter of the vehicle; a processor operatively connected to the communication interface and the electronic control unit, the processor configured to: cause the communication interface to communicate the vehicle status parameter to the telematics service provider server computer via the network; and change a state of the vehicle between running and turned-off upon the communication interface receiving a command from the telematics service provider server computer to change the state of the vehicle, the command from the telematics service provider server computer responsive to a determination by the telematics service provider server computer to change the state of the vehicle based at least in part on the vehicle status parameter and a secured space status parameter the telematics service provider server computer received from an access control platform server computer (see fig. 4 and paragraphs [0018], [0041]-[0051]).
In re Claim 23, Surnilla et al. discloses a vehicle of claim 22, wherein the vehicle status parameter comprises a plurality of vehicle status parameters, and wherein the secured space status parameter comprises a plurality of secured space status parameters (see fig. 4 and paragraphs [0018], [0041]-[0051]).
In re Claim 24, Surnilla et al. discloses a vehicle of claim 22, wherein the vehicle status parameter comprises a vehicle ignition state, and wherein to change the state of the vehicle comprises to change the vehicle ignition state (see fig. 4 and paragraphs [0018], [0041]-[0051]).
In re Claim 25, Surnilla et al. discloses a vehicle of claim 22, wherein the communication interface is operable to receive a remote start signal from a device; and wherein the processor is configured to cause the communication interface to communicate a remote start request to the telematics service provider server computer in response to the communication interface receiving the remote start signal (see fig. 4 and paragraphs [0018], [0041]-[0051]).
In re Claim 26, Surnilla et al. discloses a vehicle of claim 22, wherein to change the state of the vehicle includes changing the vehicle from turned-off to running upon the communication interface receiving the command from the telematics service provider server computer (see fig. 4 and paragraphs [0018], [0041]-[0051]).
In re Claim 27, Surnilla et al. discloses a vehicle of claim 22, wherein the vehicle status parameter includes a location of the vehicle (see fig. 4 and paragraphs [0018], [0041]-[0051]).
In re Claim 28, Surnilla et al. discloses a vehicle of claim 27, wherein the secured space parameter includes a state of a garage door (see fig. 4 and paragraphs [0018], [0041]-[0051]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIZO BINDA VILAKAZI whose telephone number is (571)270-3926. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747